DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because they contain hand-drawn elements and excessive shading rendering the drawings illegible.  Also, Figures 1-3 use differing nomenclature to describe the two illustrated cross-sections of the device in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 24-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeRose et al. (US 7,912,327 B2), hereinafter “’327.”
Re. Claim 1, ‘327 discloses a polymer modulator 300 comprising:
a semiconductor substrate with an insulating layer on an upper surface of the substrate (not shown in the Figures; col. 15 lines 3-5);
a passive waveguide core 304 defined over the insulating layer and having a first passive region 314 including a modulator light input, a second passive region 322 
the passive waveguide core 304 in both the first passive region and the second passive region including one of sol- gel and SiO2 (col. 15 line 7), and the passive waveguide core 304 in both the first passive region 314 and the second passive region 322 being surrounded by cladding 306 including one of sol-gel and SiO2 (Fig 14b; col. 15 lines 7-9);
the one of sol-gel and SiO2 surrounding the passive waveguide core 304 (i.e. the cladding 306) in both the first passive region 314 and the second passive region 322 having a first refractive index n3 (i.e. n3 = 1.485), the one sol-gel and SiO2 included in the passive waveguide core 304 in both the first passive region 314 and the second passive region 322 having a second refractive index n2 (i.e. n2 = 1.539), and the second refractive index n2 being at least 0.01 higher than the first refractive index n3 (Figs 14c and 16; col. 15 lines 7-11 and col. 16 lines 41-49) and
the passive waveguide core 304 in the active region including sol-gel (col. 15 line 7), a lower cladding layer 302 of sol-gel positioned between the insulating layer and the passive waveguide core 304 in the active region 318 and partially surrounding the passive waveguide core in the active region 318, the refractive index n2 (i.e. n2 = 1.539) of the sol-gel passive waveguide core 304 in the active region 318 is at least 0.01 higher than the refractive index n1 (i.e. n1 = 1.485) of the sol-gel in the lower cladding layer 302 (Figs 14a-16; col. 15 lines 7-11 and col. 16 lines 41-49).
327 discloses the active region 318 extends at least as far as a modulation area defined by upper and lower modulation electrodes 326 and 328 (Figs 14c and 16; col. 15 lines 50-55).
Re. Claim 3, ‘327 discloses the active region further 318 includes a shaped electro-optic polymer active core component 312 (i.e. said active component is “shaped” via index refraction modification to produce a modulation area bounded by the transition surfaces 316 and 320) with a surface abutting a surface of the passive waveguide core 304 in the active region 318, the shaped electro-optic polymer active core component 312 being poled to align dipoles and promote modulation of light (Figs 14a and 16; col. 15 lines 15-45).
Re. Claim 4, ‘327 discloses the shaped electro-optic polymer active core component 312 is abutting one of an upper surface of the passive waveguide core 304 and a side surface of the passive waveguide core 304 (Figs 14a-16; col. 15 lines 15-45).
Re. Claim 24, ‘327 discloses a method of fabricating a polymer modulator comprising the steps of:
providing a semiconductor substrate and forming an insulating layer on an upper surface of the substrate (col. 17 lines 11-13);
defining a passive waveguide core 304 on the insulating layer with a first passive region 314 including a modulator light input, a second passive region 322 including a modulator light output, and an active region 318 optically coupling the first passive region 314 and the second passive region 322 to form a continuous passive waveguide core 304 between the light input and the light output, and depositing one of sol-gel and 2 in both the first passive region 314 and the second passive region 318 to form the passive waveguide core 314 (Figs 14a-16; col. 15 lines 5-7 and 20-30; col. 17 lines 15-22);
depositing a cladding 306 in both the first passive region 314 and the second passive region 322 including one of sol-gel and SiO2 surrounding the passive waveguide core 304 (Fig 14b and 16; col. 15 lines 7-9, col. 17 lines 11-15), the one of sol- gel and SiO2 cladding 306 surrounding the passive waveguide core 304 in both the first passive region 314 and the second passive region 322 having a first refractive index n3 (i.e. n3 = 1.485), the one of sol-gel and SiO2 included in the passive waveguide core 304 in both the first passive region 314 and the second passive region 322 having a second refractive index n2 (i.e. n2 = 1.539) and the second refractive index n2 being at least 0.01 higher than the first refractive index n3 (Figs 14b and 16; col. 15 lines 7-11 and col. 16 lines 41-49);
depositing a lower cladding layer 302 of sol-gel in the active region 318 (Figs 14b and 16; col. 15 lines 5-6, col. 17 lines 11-13), depositing a sol-gel core in the active region 318 on the lower cladding layer 302 to form the passive waveguide core 304 in the active region 318 (Fig 14b and 16; col. 17 lines 15-22), and the refractive index n2 (i.e. n2 = 1.539) of the sol-gel passive waveguide core 304 in the active region 318 is at least 0.01 higher than the refractive index n1 (i.e. n1 = 1.485) of the sol-gel in the lower cladding layer 302 (Figs 14c and 16; col. 15 lines 7-11 and col. 16 lines 41-49);
depositing a shaped electro-optic polymer active component 312 (i.e. said active component is “shaped” via index refraction modification to produce a modulation area bounded by the transition surfaces 316 and 320) with a surface abutting a surface of the 
depositing an upper cladding layer (i.e. upper cladding layer formed by the combination of layer 324 and layer 312 in the vicinity of transitions 316 and 320) over the shaped electro-optic polymer active component 312 and exposed portions of the lower cladding layer of sol-gel in the active region, the upper cladding layer 324/312 designed to produce adiabatic transition of light waves in the sol-gel core 304 into the shaped electro-optic polymer active component 312 to travel the length of the shaped electro-optic polymer active component 312 and return to the sol-gel core 304 (Figs 14a and 16; col. 14 lines 61-64; col. 16 lines 7-17). 
Re. Claim 25, ‘327 discloses the step of depositing the passive waveguide core 304 in both the first passive region 314 and the second passive region 318 (col. 17 lines 20-22) includes a step of forming a Y-branch in both the first passive region and the second passive region and the step of depositing the passive waveguide core in the active region includes forming spaced apart parallel legs, the spaced apart parallel legs being optically coupled to arms of both the Y-branch in the first passive region and the Y-branch in the second passive region to define a Mach-Zehnder modulator (Fig 15; col. 17 line 11).
327 discloses the step of depositing the upper cladding layer 324/312 in the active region and the step of depositing the shaped electro-optic polymer active core component 312 include forming the upper cladding layer and the shaped electro-optic polymer active core to define an adiabatic transition area at each end of both spaced apart parallel legs (Fig 15; col. 14 lines 61-64; col. 15 lines 15-30; col. 16 lines 2-6).
Re. Claim 27, ‘327 discloses the step the adiabatic transition areas formed (col. 15 lines 37-39; col. 17 lines 33-35) includes an angled mutual portion of the upper cladding layer and the shaped electro-optic polymer active core in a range of 0.5 degrees to 5 degrees to the horizontal (col. 9 lines 18-21).
Re. Claim 28, ‘327 discloses a step of depositing a lower electrode 328 on the insulating layer (Figs 14a and 16; col. 15 lines 50-55).
Re. Claim 29, ‘327 discloses a step of depositing an upper electrode 326 on the upper cladding layer in the active region (col. 17 lines 35-38).
Re. Claim 30, ‘327 discloses the steps of depositing a lower electrode on the insulating layer and depositing an upper electrode on the upper cladding layer in the active region include forming the lower electrode and the upper electrode to define a modulation area 318 (Figs 14a and 16; col. 15 lines 50-55).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-14 and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘327.
Re. Claims 5 and 16, ‘327 discloses the polymer modulator as discussed above. ‘327 discloses the active region 318 further includes an upper cladding layer of sol-gel (i.e. upper cladding layer formed by the combination of layer 324 and layer 312 in the vicinity of transitions 316 and 320) (Figs 14a and 16; col. 15 lines 46-47), the refractive index n2 (i.e. n2 = 1.539) of the sol-gel passive waveguide core 304 in the active region 318 is at least 0.01 higher than the refractive index n7 (n7 = 1.485) or n6 (n6 = 1.529) of the sol-gel in the upper cladding layer 312/324 (Figs 14a and 16; col. 16 lines 44-49).
However, ‘327 does not disclose an arrangement wherein the upper cladding layer is joined with the lower cladding layer of sol-gel in the active region to surround the shaped electro-optic polymer active core and the waveguide core in the active region.  
The claimed arrangement would have been obvious to one of ordinary skill at the time the invention was effectively filed, since joining the upper cladding layer to the lower cladding layer provides an additional layer of structural protection to the EO polymer core and waveguide core within the active region, thereby minimizing damage to the modulator.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007). 
327 also discloses the passive waveguide core 304 in both the first passive region 314 and the second passive region 322 include organosilicate sol-gel (e.g. MAPTMS) (col. 16 line 66; col. 17 lines 1-2) and the cladding 306 in both the first passive region 314 and the second passive region 322 include organosilicate sol-gel (e.g. MAPTMS) (col. 16 lines 64-67).
Re. Claim 7, ‘327 renders obvious the polymer modulator as discussed above.  ‘327 also discloses the refractive index of the organosilicate sol-gel in the passive waveguide core 304 and the cladding 306 in both the first passive region 314 and the second passive region 322 is varied by using zirconium IV-n-propoxide and molar ratios of 95-5% with a range of 60-40% to 99-1% (col. 16 lines 17-20 and 61-67; col. 17 lines 1-3).
Re. Claim 17, ‘327 renders obvious the polymer modulator as discussed above.  ‘327 also discloses the passive waveguide core 304 in both the first passive region 314 and the second passive region 322 includes a Y-branch and the passive waveguide core in the active region includes spaced apart parallel legs, the spaced apart parallel legs being optically coupled to arms of both the Y-branch in the first passive region and the Y-branch in the second passive region to define a Mach-Zehnder modulator (Fig 15; col. 17 line 11).
Re. Claims 10 and 18, ‘327 renders obvious the polymer modulator as discussed above.  ‘327 also discloses the upper cladding layer 324/312 in the active region 318 and the shaped electro-optic polymer active core 312 component define an adiabatic 
Re. Claims 11 and 19, ‘327 renders obvious the polymer modulator as discussed above.  ‘327 also discloses the adiabatic transition areas 316/320 include an angled mutual portion of the upper cladding layer 324/312 in the active region 318 and the shaped electro-optic polymer active core component 312 in a range of 0.5 degrees to 5 degrees to the horizontal (Figs 14a and 16; col. 9 lines 18-21; col. 15 lines 18-30).
Re. Claims 12 and 20, ‘327 renders obvious the polymer modulator as discussed above.  ‘327 also discloses the angled mutual portion in the adiabatic transition areas is a vertical taper (Figs 14a and 16; col. 9 lines 14-21).
Re. Claims 13 and 21, ‘327 renders obvious the polymer modulator as discussed above.  ‘327 also discloses the angled mutual portion in the adiabatic transition areas is a vertical taper 316 angled upwardly from the horizontal at an angle in a range of 0.5 degrees to 5 degrees to the horizontal (Figs 14a and 16; col. 9 lines 14-21; col. 15 lines 23-26).
Re. Claims 14 and 22, ‘327 renders obvious the polymer modulator as discussed above.  ‘327 also discloses the angled mutual portion in the adiabatic transition areas is a vertical taper angled downwardly 320 from the horizontal at an angle in a range of 0.5 degrees to 5 degrees to the horizontal (Figs 14a and 16; col. 9 lines 14-21; col. 15 lines 27-30).
Re. Claims 8 and 9, ‘327 renders obvious the polymer modulator as discussed above.
2 instead of sol-gel as required by the claimed invention.
SiO2 is a common material for optical core and cladding components, and the use of a dopant to vary the refractive index of the SiO2 is commonly utilized in the art.  	The claimed arrangements would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Claims 15 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘327, in further view of Peyghambarian et al. (US 7,693,355 B2), hereinafter “’355”
Re. Claims 15 and 23, ‘327 discloses the polymer modulator as discussed above, wherein the angled mutual portion in the adiabatic transition areas is a vertical taper (Figs 14a and 16; col. 9 lines 14-21).
‘327 does not disclose an arrangement wherein the angled mutual portion in the adiabatic transition areas is a co-planar taper.
‘355 discloses a polymer modulator 200 similar to that of ‘327, wherein the angled mutual portion 216 in the adiabatic transition area is a co-planar taper (Figs 10a-10d; col. 11 lines 8-35).
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, as ‘355 discloses the co-planar taper has fewer issues with respect to dimensional control compared to vertical tapers (‘355: col. 10 lines 45-54).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        2/2/22